PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KEEN et al.
Application No. 14/499,512
Filed: 29 Sep 2014
For: MANAGING USER INFORMATION - DATA TYPE EXTENSION
:
:
:
:	DECISION ON PETITION
:
:

CORRECTED DECISION


This is a corrected decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 21, 2020, to revive the above-identified application.  The previous petition decision mailed March 09, 2021 is hereby vacated.   

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed April 13, 2020.  The issue fee payment was received on August 27, 2020.  Accordingly, the application became abandoned on July 14, 2020.  A Notice of Abandonment was mailed on December 07, 2020.  

A grantable petition under 37 CFR 1.137 must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks items (1) above.

With regards to item (1), the original Application Data Sheet (ADS) was non-compliant because it was improperly signed. Hence the Oaths on file are non-compliant because they do not contain the mailing address where the inventor customarily receives mail, and residence, if an inventor lives at a location which different from where the inventor customarily receives mail.  The ADS submitted with the petition is non-compliant because it is not properly marked up.
See 37 CFR 1.312.  Because the issue fee has already been submitted on August 27, 2020, entry of a corrected ADS filed with a renewed petition would not be permitted without also filing a petition under 37 CFR 1.313(c)(2).  See MPEP 1308.

As such, in addition to a renewed petition to revive, petitioner must submit a petition to withdraw from issue under CFR 1.313 with a Request for Continued Examination (RCE) and the required fees.  Once these conditions have been satisfied, the request for the correction of the inventorship under 37 CFR 1.48 can be processed.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)